Citation Nr: 0319403	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  97-00 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to service connection for the claimed residuals 
of poliomyelitis.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.









ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1973 to 
April 1976, from April 1982 to June 1986, and from July 1987 
to August 1990.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the RO 
in Roanoke, Virginia.  

The Board remanded the case to the RO for additional 
development in April 2000.  



FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran is shown unequivocally to have suffered from 
poliomyelitis as a child prior to her periods of military 
service; however, the evidence does not clearly and 
unmistakably show that this disease was not aggravated by 
service.  

3.  The veteran's current residuals of poliomyelitis are 
related to her service.   




CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, her 
poliomyelitis residuals were incurred in service.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The veteran's service medical records show that, upon 
entrance into the service in 1973, she did not report having 
a history of poliomyelitis (polio) as a child or any current 
related findings.  Subsequent records, however, show reports 
that she did suffer from polio at the age of nine.  

In a May 1988 Report of Medical History, the veteran noted 
that she had suffered from "lameness" in the past.  In June 
1988, she underwent evaluation for dextroscoliosis status 
post polio as a child and complaints of back pain.  The 
veteran was diagnosed as having moderate dextroscoliosis, 
thoracolumbar junction.  

A January 1989 examination report shows that the veteran 
suffered from lameness status post polio at the age of nine 
with current full use of the lower extremity.  In January 
1989, an examiner noted that the veteran had a curvature of 
the spine, which might result in poor posture during 
exercise.  Finally, in a January 1990 treatment note, the 
veteran reported having a past medical history of polio at 
the age of nine with no current residual deficits except 
paraspinal spasms.  

Post service medical records include a November 1990 letter 
from J. Stephen Fink, M.D., who evaluated the veteran for 
complaints of having headaches and back pain.  During this 
evaluation the veteran related that her most significant 
problem was back pain that began in March 1990 resulting in a 
diagnosis of scoliosis.  She also reported having tingling 
and paresthesias in the left hand that had been present for 
two weeks.  The examiner noted the veteran's history of 
suffering polio at the age of nine with a recovery time of 
two years and being left with occasional left leg weakness 
and tingling.  

After fully examining the veteran, Dr. Fink diagnosed her as 
suffering from, in part, low back pain with a slight 
asymmetry of knee jerks that could be attributed to her prior 
polio and neck pain with asymmetry of biceps jerks that also 
could have been attributable to her prior polio.  The 
examiner further stated that there might be a slight residual 
weakness in the left upper extremity, also status post polio.  

In June 1993, Andrew K. Spongberg evaluated the veteran for 
episodes of a motion disorder.  He concluded that the veteran 
suffered from a bilateral, markedly reduced vestibular 
response that did not seem likely to be related to her prior 
history of polio.  

In September 1993, the veteran underwent a VA 
electromyography study for a history of paresthesias, 
radiating down her elbow.  The examiner diagnosed the veteran 
as having an irritation of the nerve at the ulnar groove with 
no electrophysiologic evidence of ulnar nerve neuropathy and 
tenderness at the ulnar groove.  

Social Security Disability records show that the veteran 
applied for benefits due to migraine headaches.  During a 
related March 1995 examination, the veteran reported having a 
history of polio as a child with no subjective complaints or 
objective findings of residuals or symptoms.  

In September 1995, the veteran underwent a VA examination for 
a history of debilitating vascular headaches.  The veteran 
also reported a history of polio in the remote past, but 
stated that it was not causing any problems at the time of 
the examination.  

During a separate September 1995 VA general examination, the 
veteran had complaints of having chronic fatigue.  She 
reported no history of polio or related symptoms.  

Upon examination, the examiner found no obvious disease or 
injury of the extremities, limitation of motion, or evidence 
of joint effusion or deformity.  The veteran was able to flex 
the spine well with a reversible normal lordosis.  The 
veteran was also able to touch her toes and heel to toe walk 
normally.  

In April 1996, the veteran underwent another VA examination 
for headaches and cranial nerve abnormalities.  The veteran 
reported having no complaints or symptoms related to a 
history of polio.  

In November 1999, the veteran underwent a VA examination for 
complaints of headaches, and reported some weakness in the 
right leg thought to be due to childhood polio.  

During an August 2001 VA examination, the veteran reported 
having a history of polio as a child that affected all four 
limbs, especially the right leg, and required the current use 
of a knee brace.  The examination of the extremities revealed 
full range of motion with no cyanosis, clubbing, edema or 
rash.  The right leg muscles had smaller dimensions than the 
left leg.  The veteran's gait had a very slight limp to the 
right leg, and the leg did not have the stamina exhibited by 
the left.  

Upon examining the veteran in May 2002, the VA examiner 
reported her history of polio at the age of nine.  He 
discussed the veteran's medical history and stated that, 
according to her, when she entered the Navy she was told that 
her physical capabilities were somewhat limited by her 
previous polio.  The examiner, however, found no mention of 
any limitations.  

The veteran reported that because of limitations imposed by 
polio, her work consisted of mostly sedentary activity with 
occasional standing.  When she left the Navy in April 1976, 
there was no indication that she deteriorated by her 
recounting at the time of the examination.  

Upon enlistment in April 1982, the veteran again entered work 
that involved pretty much sedentary activity except for 
occasional standing.  She was released from duty for vascular 
tension headaches.  

As to the veteran's current complaints, she reported that she 
wore a lift in her right shoe and occasionally wore a knee 
brace on bad days, especially in bad weather.  The veteran 
also stated that she had used weights on her feet to exercise 
for the past year and had used a straight cane for the last 
six years.  The veteran was independent with activities of 
daily living, but had to be careful when using stairs.  The 
examiner also fully reviewed the veteran's claims file and 
discussed her past medical history and diagnoses.  

Upon examination, the examiner noted, in part, a full range 
of motion in the extremities.  The right leg musculature was 
smaller than the left leg, and her gait was normal except a 
very subtle hint of "maybe an every so slight right leg 
length step to step" when compared to the left.  

In conclusion, the examiner stated that even though the 
veteran mentioned polio in the past, a complete review of the 
claims file showed no active documentation that there was any 
directed workup along these lines, except for a magnetic 
resonance imaging (MRI) and plain films of the spine.  

Thus, the examiner stated that he was willing to admit that 
she had suffered from polio as a child, but probably had a 
very mild course.  He noted that she rehabilitated herself 
within two and a half years from leg braces and a wheelchair 
to actively walking in a functional mode.  

The veteran stated that the only difference in her condition 
between now and as a child after recovery was that there was 
still some enduring pain in the thighs, which she might have 
had then.  At the time of the examination, the examiner 
stated that there was no documentation from the file or from 
the veteran that she categorically got worse from the polio 
deficits while in service with either tour of duty.  

Finally, the VA treatment records, dated from 1992 to 2001, 
collectively show that the veteran received treatment, among 
other things, for headaches and back pain and that the 
veteran had a history of polio as a child.  Specifically, in 
1992, the veteran had complaints of an inability to relax her 
spine, and in January 1995, she stated that she suffered from 
leg weakness as a child that was said to be related to polio.  

Likewise, in July 1998, an examiner stated that the veteran 
exhibited some symptoms of "long-tract" involvement on the 
veteran's limbs, possibly secondary to polio.  Furthermore, 
in September 1998, the veteran reported that her legs were 
not as steady as they used to be.  Finally, in September 
2000, the veteran stated that she suffered from polio at an 
early age, but did not undergo significant disability.  



Analysis

The veteran asserts that the claimed poliomyelitis was 
aggravated by her periods of military service.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support her claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the September 1994, December 
1997, and November 1998 Statements of the Case and the 
September 2002 Supplemental Statement of the Case issued 
during the pendency of the appeal, the veteran and her 
representative have been advised of the law and regulations 
governing her claim, and have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

Furthermore, the Board remanded this case in April 2000 for 
further development, to include obtaining treatment records 
and Social Security Administration records scheduling the 
veteran for an examination.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by her has 
been obtained and associated with the claims folder.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159). 

In view of the above, and given the favorable action taken 
hereinbelow, there is no further action to be undertaken to 
comply with the provisions of the VCAA or implementing 
regulations, and as such, the veteran will not be prejudiced 
as a result of the Board deciding this claim.  

The applicable law and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by evidence that clearly and 
unmistakably shows the existence of a disability prior to 
service and that the disease was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002); See also VAOPGCPREC 22-2003 
(June 25, 2003).  Therefore, if a disability is found to 
exist prior to service by clear and unmistakable evidence, 
the question becomes - in order to rebut the presumption of 
soundness - one of aggravation.  

In order to establish aggravation, the evidence must show 
that the disability increased in severity during service.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306 (2002).  

Furthermore, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.  This permanent increase showing 
aggravation is distinguished from a temporary increase or 
flare-up of symptoms.  See Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  

In granting service connection, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

Applying the evidence in this case to the applicable law and 
regulation, the Board initially notes that, while a history 
of the veteran having had polio as child was not recorded at 
the time of entrance into service, the evidence nevertheless 
is unequivocal in showing that she had the disease prior to 
entering military service.  

In this respect, the veteran's service medical records reveal 
several notations of a history of polio at the age of nine 
and medical records following service also serve to confirm 
that history.  

Thus, the evidence clearly and unmistakably shows the 
presence of polio prior to service.  Thus the first prong of 
rebutting the presumption of soundness is met.  38 U.S.C.A. 
§ 1111 (2002).  

From a longitudinal review of the record, however, the Board 
finds that the evidence does not clearly and unmistakably 
show that the veteran's poliomyelitis was not aggravated by 
service.  

In fact, the evidence at least suggests that the 
poliomyelitis - apparently dormant on entry into service - 
increased in severity during service.  Specifically, among 
other things, while poliomyelitis existed prior to service, 
symptoms and/or residuals of the disorder were not mentioned 
in the entrance examination report of 1973.  

During service, however, residuals - specifically, paraspinal 
spasms - were noted at least on one occasion, as reflected in 
a January 1990 treatment note, mentioned above. 

That being found, the veteran, pursuant to the applicable law 
and current interpretation of that law, is presumed to have 
been in sound condition when she entered service and this 
presumption has not been adequately rebutted.  38 U.S.C.A. 
§ 1111 (West 2002); VAOPGCPREC 22-2003 (June 25, 2003).  

That said, and after resolving all doubt in favor of the 
veteran, the Board concludes that, legally speaking, the 
residuals of poliomyelitis had their onset in service.  

Either way, the Board is of the opinion that in reality the 
evidence otherwise sufficiently demonstrates that the 
veteran's military service did cause permanent aggravation - 
as opposed to being a natural progression - of the 
preexisting polio that she suffered as a child.  

In January 1989 the veteran reported a history of polio, and 
in January 1990 stated that, while she had polio at the age 
of nine, she had no current residual deficits except for 
paraspinal spasms (which the examiner seems to have accepted 
as true).  

Furthermore, the Board points out that Dr. Fink, who, 
significantly, examined the veteran shortly after her 
separation from service, found that some of the veteran's 
symptoms could be attributed to her history of polio as a 
child.  Likewise, he stated that she might have suffered from 
slight left upper extremity weakness.  

While Dr. Fink's opinion was not necessarily definitive, the 
opinion nevertheless shows that the veteran might still 
suffer from some residuals of poliomyelitis.  

The Board finds that the evidence sufficiently shows (again, 
when resolving doubt in favor of the veteran and applying the 
current laws and General Counsel's opinion) that the 
residuals of poliomyelitis had their onset in service and 
that, in any event, the preexisting polio underwent an 
increase in severity beyond natural progress during service.  

Thus, service connection for the claimed residuals of 
poliomyelitis is warranted.  





ORDER

Service connection for the residual of poliomyelitis is 
granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

